Name: Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Regulation
 Subject Matter: organisation of transport;  air and space transport;  transport policy
 Date Published: nan

 23.3.2006 EN Official Journal of the European Union L 84/14 COMMISSION REGULATION (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 3 thereof, Whereas: (1) Chapter II of Regulation (EC) No 2111/2005 (hereinafter referred to as the basic Regulation) lays down procedures for establishing the Community list of air carriers which are subject to an operating ban within the Community as well as procedures allowing the Member States, in certain circumstances, to adopt exceptional measures imposing operating bans within their territory. (2) In accordance with Article 3(3) of the basic Regulation, each Member State communicated to the Commission the identity of the air carriers that are subject to an operating ban in its territory, together with the reasons which led to the adoption of such bans and any other relevant information. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose them an operating ban within the Community. (4) In accordance with Article 7 of the basic Regulation, opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee (2). (5) The common criteria for consideration of an operating ban for safety reasons at Community level are set out in the Annex to the basic Regulation. (6) There is verified evidence of serious safety deficiencies on the part of Air Bangladesh with regard to a certain aircraft of its fleet. These deficiencies have been identified during ramp inspections performed by Germany under the SAFA programme (3). (7) Air Bangladesh did not respond adequately and timely to an enquiry by the civil aviation authority of Germany regarding the safety aspect of its operation showing a lack of transparency or communication, as demonstrated by its lack of reply to correspondence from this Member State. To date Germany had no opportunity to verify whether the safety deficiencies have been corrected. (8) The authorities of Bangladesh with responsibility for regulatory oversight of Air Bangladesh have not exercised an adequate oversight on one specific aircraft used by this carrier in accordance with their obligations under the Chicago Convention. (9) Therefore, on the basis of the common criteria, it is assessed that Air Bangladesh should be submitted to a strict operational restriction and included in Annex B. (10) There is verified evidence of serious safety deficiencies on the part of Air Koryo. These deficiencies have been identified by France and Germany, during ramp inspections performed under the SAFA programme (4). (11) Persistent failure by Air Koryo to address deficiencies previously communicated by France was identified during other ramp inspections performed under the SAFA programme (5). (12) Substantiated and serious incident-related information communicated by France indicates latent systemic safety deficiencies on the part of Air Koryo. (13) Air Koryo demonstrated a lack of ability to address these safety deficiencies. (14) Air Koryo did not respond adequately and timely to an enquiry by the civil aviation authority of France regarding the safety aspect of its operation showing a lack of transparency or communication, as demonstrated by the absence of reply to a request by that Member State. (15) The corrective action plan presented by Air Koryo in response to Frances request was not adequate and sufficient to correct the identified serious safety deficiencies. (16) The authorities of the Democratic People Republic of Korea with responsibility for regulatory oversight of Air Koryo have not exercised an adequate oversight on this carrier in accordance with their obligations under the Chicago Convention. (17) Therefore, on the basis of the common criteria, it is assessed that Air Koryo does not meet the relevant safety standards. (18) There is verified evidence of serious safety deficiencies on the part of certain aircraft operated by Ariana Afghan Airlines. These deficiencies have been identified by Germany, during ramp inspections performed under the SAFA programme (6). (19) Ariana Afghan Airlines demonstrated a lack of ability to address these safety deficiencies. (20) Ariana Afghan Airlines did not respond adequately and timely to an enquiry by the civil aviation authority of Germany regarding the safety aspect of its operation showing a lack of communication, as demonstrated by the absence of adequate response to correspondence from this Member State. (21) The competent authorities of Afghanistan, where the aircraft used by Ariana Afghan Airlines is registered, have not exercised a fully adequate oversight of the aircraft used by this carrier in accordance with their obligations under the Chicago Convention. (22) Therefore, on the basis of the common criteria, it is assessed that Ariana Afghan does not meet the relevant safety standards for all the aircraft it operates, with the exception of A310 registration number F-GYYY which is registered in France and subject to the oversight of the French authorities. (23) There is verified evidence of serious safety deficiencies on the part of BGB Air. These deficiencies have been identified by Italy, during ramp inspections performed under the SAFA programme (7). (24) BGB Air demonstrated a lack of ability or willingness to address safety deficiencies as demonstrated by the submission of a self-assessment with ICAO Standards on the basis of the Foreign Operator Check List provided by Italy, which was found not to be in conformity with the subsequent findings of SAFA inspections. (25) BGB Air did not respond adequately to an enquiry by the civil aviation authority of Italy, regarding the safety aspect of its operation showing a lack of transparency or communication, as demonstrated by the absence of reply to some correspondence sent by this Member State. (26) There is no evidence of the implementation of an adequate corrective action plan presented by BGB Air to correct the serious safety deficiencies in response to the request from Italy. (27) The authorities of Kazakhstan with responsibility for regulatory oversight of BGB Air did not fully cooperate with the civil aviation authority of Italy when concerns about the safety of the operation of BGB Air certified in that state were raised, as demonstrated by the absence of reply to the correspondence sent by this Member State. (28) Therefore, on the basis of the common criteria, it is assessed that BGB Air does not meet the relevant safety standards. (29) There is verified evidence of serious safety deficiencies on the part of Buraq Air concerning its cargo operations. These deficiencies have been identified by Sweden and the Netherlands, during ramp inspections performed under the SAFA programme (8). (30) Buraq Air did not respond adequately and timely to an enquiry by the civil aviation authority of Germany regarding the safety aspect of its Cargo operations showing a lack of transparency or communication, as demonstrated by a lack of response to correspondence from this Member State. (31) The authorities of Libya with responsibility for regulatory oversight of Buraq Air have not exercised an adequate oversight on the Cargo operations of this carrier in accordance with their obligations under the Chicago Convention. (32) Therefore, on the basis of the common criteria, it is assessed that Buraq Air should be subject to strict operational restrictions and included in Annex B. (33) There is verified evidence of serious safety deficiencies on the part of Air Service Comores. These deficiencies have been identified by a Member State, France, during a ramp inspection performed under the SAFA programme (9). (34) There is no evidence of the implementation of an adequate corrective action plan presented by Air Service Comores to correct the identified serious safety deficiencies in response to the request from France. (35) The authorities with responsibility for regulatory oversight of Air Service Comores have shown a lack of ability to address safety deficiencies. (36) The authorities with responsibility for regulatory oversight of Comores did not cooperate in due time with the civil aviation authority of France when concerns about the safety of the operation of a carrier licensed or certified in that state were raised. (37) Therefore, on the basis of the common criteria, it is assessed that Air Service Comores does not meet the relevant safety standards. (38) There is verified evidence of serious safety deficiencies on the part of GST Aero Air Company. These deficiencies have been identified by Italy, during ramp inspections performed under the SAFA programme (10). (39) GST Aero Air Company demonstrated a lack of ability or willingness to address safety deficiencies. (40) GST Aero Air Company did not respond adequately and timely to an enquiry by the civil aviation authority of Italy regarding the safety aspect of its operation showing a lack of transparency or communication as demonstrated by the absence of reply to the correspondence sent by this Member State. (41) There is no evidence of the implementation of an adequate corrective action plan presented by GST Aero Air Company to correct the serious safety deficiencies in response to Italys request. (42) The authorities of Kazakhstan with responsibility for regulatory oversight of GST Aero Air Company did not fully cooperate with the civil aviation authority of Italy when concerns about the safety of the operation of a carrier licensed or certified in that state were raised, as demonstrated by the limited reply to the correspondence sent by Italy. (43) Therefore, on the basis of the common criteria, it is assessed that GST Aero Air Company does not meet the relevant safety standards. (44) The authorities with responsibility for regulatory oversight of Kirghizstan have shown an insufficient ability to implement and enforce the relevant safety standards with regard to Phoenix Aviation. While Phoenix Aviations Air Operators Certificate was issued by Kyrgyzstan, there is evidence showing s that the airline has its principal place of business in the United Arab Emirates (UAE), contrary to the requirements of Annex 6 to the Chicago Convention. The US National Transportation Safety Boards Factual Report (11) into an accident involving Kam Air flight 904, which was operated by Phoenix Aviation, states that Phoenix Aviation has its headquarters in the UAE. (45) Therefore, on the basis of the common criteria, it is assessed that Phoenix Aviation does not meet the relevant safety standards. (46) There is verified evidence of serious safety deficiencies on the part of Phuket Airlines. These deficiencies have been identified by Member States, the United Kingdom and the Netherlands, during ramp inspections performed under the SAFA programme (12). (47) Phuket Airlines demonstrated a lack of ability to address timely and adequately these safety deficiencies. (48) The authorities with responsibility for regulatory oversight of Thailand did not fully cooperate with the civil aviation authority of the Netherlands when concerns about the safety of Phuket Airlines certified in that state were raised as demonstrated by the lack of pertinent responses to the correspondence from this Member State. (49) Therefore, on the basis of the common criteria, it is assessed that Phuket Airlines does not meet the relevant safety standards. (50) There is verified evidence of serious safety deficiencies on the part of Reem Air. These deficiencies have been initially identified by the Netherlands, during ramp inspections performed under the SAFA programme (13). (51) Persistent failure by Reem Air to address deficiencies was confirmed by the Netherlands, during subsequent ramp inspections on one specific aircraft performed under the SAFA programme (14). (52) Reem Air demonstrated a lack of ability or willingness to address safety deficiencies. (53) Reem Air did not respond adequately and timely to an enquiry by the civil aviation authority of the Netherlands regarding the safety aspect of its operation showing a lack of transparency or communication as demonstrated by the absence of reply to the correspondence sent by this Member State. (54) There is no evidence of the implementation of an adequate corrective action plan presented by Reem Air to correct the identified serious safety deficiencies in response to the request from the Netherlands. (55) The authorities of Kirghizstan with responsibility for regulatory oversight of Reem Air have not exercised an adequate oversight on this carrier in accordance with their obligations under the Chicago Convention, as demonstrated by the persistence of serious safety deficiencies. In addition, information provided to the Commission by Reem Air during the hearing granted to this company evidences that, while Reem Air Operators Certificate was issued by Kyrgyzstan, this airline has its principal place of business in the United Arab Emirates (UAE), contrary to the requirements of Annex 6 to the Chicago Convention. (56) Therefore, on the basis of the common criteria, it is assessed that Reem Air does not meet the relevant safety standards. (57) There is verified evidence of serious safety deficiencies on the part of Silverback Cargo Freighters. These deficiencies have been identified by Belgium during a ramp inspection performed under the SAFA programme (15). (58) Silverback Cargo Freighters which equally assures the maintenance (A&B checks) of its own aircraft, did not respond adequately to an enquiry by the civil aviation authority of this Member State regarding the safety aspect of its operation showing a lack of transparency or communication as demonstrated by the lack of pertinent response to requests made by this Member State. (59) Therefore, on the basis of the common criteria, it is assessed that Silverback Cargo Freighters does not meet the relevant safety standards. (60) In spite of its efforts, the civil aviation authorities of the Democratic Republic of Congo (DRC) have persistent difficulties to implement and enforce the relevant safety standards, as demonstrated by the ICAO-USOAP  Audit Summary Report of the Directorate of Civil Aviation of the Democratic Republic of Congo (Kinshasa, 11-18 June 2001). In particular, no system for the certification of Air Operators is currently in place. (61) The authorities of the DRC with responsibility for regulatory oversight have consequently shown a lack of ability to carry out adequate safety oversight. (62) An operating ban is imposed on Central Air Express because of substantiated deficiencies related to international safety standards, and its lack of cooperation with a Member State. (63) Belgium (16) and Hewa Bora Airways (HBA) have provided information showing that, in the case of HBA, the deficiencies observed in the past by the Belgian authorities have been significantly corrected with respect to certain aircraft. Belgium has further informed the Commission that it intends to conduct systematic ramp inspections of HBA. In view of this, it is considered that this air carrier should be allowed to continue its current operations. (64) Therefore, on the basis of the common criteria, it is assessed that all air carriers certified in the Democratic Republic of Congo (RDC) should be included in Annex A with the exception of Hewa Bora Airways (HBA) which should be included in Annex B. (65) The authorities with responsibility for regulatory oversight of Equatorial Guinea did not fully cooperate with the civil aviation authority of the United Kingdom (UK) when concerns about the safety of the operation of carriers licensed or certified in that state were raised. The UK wrote to the Director General of Civil Aviation in Equatorial Guinea on 27 March 2002 (17) seeking clarification on the following points:  a significant increase in the number of aircraft registered in Equatorial Guinea and suggestions that the Aircraft Registration Bureau (ARB) or a similar organisation might be managing the register,  the fact that a number of operators holding an Air Operator Certificate (AOC) issued by Equatorial Guinea did not have their principal place of business in Equatorial Guinea. The letter also advised the Director General of Civil Aviation that the UK would not be in a position to allow further commercial operations to its territory by Equatorial Guinea airlines until the UK authorities were satisfied that these airlines were receiving satisfactory oversight. Equatorial Guinea did not reply to this letter. (66) The authorities with responsibility for regulatory oversight of Equatorial Guinea have shown an insufficient ability to implement and enforce the relevant safety standards, in particular as demonstrated by audits and related corrective action plans established under ICAOs Universal Safety Oversight Audit Programme. Such a USOAP audit of Equatorial Guinea took place in May 2001 whereby the audit report (18) indicated that the Civil Aviation Authority did not, at the time of the audit, have the ability to provide adequate oversight to its airlines and ensure that they operate in accordance with ICAO standards. These audit findings namely included:  lack of an organisation capable of undertaking safety oversight activities, in particular a lack of specialised staff in the areas of licensing, aircraft operations or airworthiness,  inability to identify the number of aircraft on the register or the number of valid certificates of airworthiness issued,  failure to establish a structured system for the certification and supervision of air operators,  failure to adopt aeronautical operations regulations,  failure to perform surveillance on authorised operators,  failure to implement a system for performing the basic duties of an airworthiness inspection agency. Furthermore the Directorate General of Civil Aviation of Equatorial Guinea has never up to date submitted to ICAO an action plan to address these audit findings (19) and consequently an audit follow up mission has not taken place. (67) The authorities with responsibility for regulatory oversight of Equatorial Guinea have shown an insufficient ability to implement and enforce the relevant safety standards in accordance with their obligations under the Chicago Convention. In fact, some holders of Air Operator Certificate (AOC) issued by Equatorial Guinea do not have their principal place of business in Equatorial Guinea, contrary to the requirements of Annex 6 to the Chicago Convention (20). (68) The authorities of Equatorial Guinea with responsibility for regulatory oversight of the following air carriers have shown a lack of ability to carry out adequate safety oversight on these carriers: Air Consul SA, Avirex GuinÃ ©e Equatoriale, COAGE  Compagnie Aeree de GuinÃ ©e Equatorial, Ecuato Guineana de AviaciÃ ³n, Ecuatorial Cargo, GEASA  Guinea Ecuatorial Airlines SA, GETRA  Guinea Ecuatorial de Transportes AÃ ©reos, Jetline Inc., King Transavia Cargo, Prompt Air GE SA, UTAGE  UniÃ ³n de Transporte AÃ ©reo de Guinea Ecuatorial. (69) Therefore, on the basis of the common criteria, it is assessed that all air carriers certified in Equatorial Guinea should be subject to an operating ban and included in Annex A. (70) There is verified evidence of serious safety deficiencies on the part of International Air Services certified in Liberia. These deficiencies have been identified by France, during ramp inspections performed under the SAFA programme (21). (71) The authorities with responsibility for regulatory oversight of Liberia did not fully cooperate with the civil aviation authority of the United Kingdom (UK) when informed of serious safety deficiencies identified during a ramp inspection of a Liberian-registered aircraft carried out by the UK civil aviation authority on 5 March 1996 (22). Concerns about the safety of the operation of carriers licensed or certified in Liberia were promptly raised when on 12 March 1996 the Liberian DCA was advised by the UK civil aviation authority that all requests for permits for Liberian registered aircraft to operate commercial services to the UK would be refused until the Liberian authorities could demonstrate the existence of an effective regulatory system to ensure the airworthiness of aircraft on the Liberian register. No response was ever received from the Liberian authorities. Likewise, the Liberian authorities did not fully cooperate with the civil aviation authority of France by declining to reply when the latter Member State raised concerns about the safety of the operation of a carrier licensed or certified in Liberia. (72) The authorities with responsibility for regulatory oversight of Liberia have shown an insufficient ability to implement and enforce the relevant safety standards. The Government of Liberia itself admitted in 1996 (23) that it was unable to maintain regulatory control over Liberian registered aircraft because of the civil conflict. While the Comprehensive Peace Agreement was signed in 2003 and the UN and the National Transitional Government of Liberia are slowly putting in place measures to improve security, it is unlikely that the Governments ability to regulate its register has improved since 1996. ICAO has not yet carried out a USOAP audit of Liberia because of the security situation. (73) The authorities of Liberia with responsibility for regulatory oversight of the following air carriers have shown a lack of ability to carry out adequate safety oversight on these carriers: International Air Services Inc., Satgur Air Transport Corp., Weasua Air Transport Co. Ltd. (74) Therefore, on the basis of the common criteria, it is assessed that all air carriers certified in Liberia should be subject to an operating ban and included in Annex A. (75) There is verified evidence of serious safety deficiencies on the part of Air Universal Ltd. These deficiencies have been identified by Sweden during a ramp inspection performed under the SAFA programme (24). (76) The authorities with responsibility for regulatory oversight of Sierra Leone did not fully cooperate with the civil aviation authority of Sweden when concerns about the safety of the operation of Air Universal Ltd. certified in that state were raised, as demonstrated by the lack of response to the correspondence from this Member State. (77) The operating authorisation or technical permission of any carrier under the oversight of Sierra Leone has previously been refused or revoked by the United Kingdom. (78) While the Air Operators Certificate of Air Universal Ltd was issued by Sierra Leone, evidence shows that the airline has currently its principal place of business in Jordan, contrary to the requirements of Annex 6 to the Chicago Convention. (79) The authorities of Sierra Leone with responsibility for regulatory oversight of Air Universal Ltd have not exercised an adequate oversight on this carrier in accordance with their obligations under the Chicago Convention. (80) Therefore, on the basis of the common criteria, it is assessed that Air Universal Ltd. does not meet the relevant safety standards. (81) There is verified evidence of serious safety deficiencies on the part of air carriers certified in Sierra Leone. These deficiencies have been identified by three Member States, the UK, Malta and Sweden, during ramp inspections performed under the SAFA programme (25). (82) The authorities with responsibility for regulatory oversight of Sierra Leone did not fully cooperate with the civil aviation authorities of Sweden and of Malta when concerns about the safety of the operation of Air Universal Ltd certified in that state were raised as demonstrated by the lack of response to the correspondence from this Member State. (83) The authorities with responsibility for regulatory oversight of Sierra Leone have shown an insufficient ability to implement and enforce the relevant safety standards in accordance with their obligations under the Chicago Convention. Sierra Leone lacks an appropriate system in place to oversee its operators or the aircraft, and does not have the technical capability or resources to undertake such a task. Some holders of Air Operator Certificate (AOC) issued by Sierra Leone did not have their principal place of business in Sierra Leone, contrary to the requirements of Annex 6 to the Chicago Convention. (84) The corrective action plan presented by Sierra Leone is considered inappropriate (or insufficient) to correct the identified serious safety deficiencies. The Civil Aviation Authority of Sierra Leone has contracted a private company, International Aviation Surveyors (IAS), to conduct certain oversight activities on its behalf. However, the arrangements entered into between the two parties in a Memorandum of Understanding (26) do not provide an adequate oversight system for aircraft on the Sierra Leone register. In particular:  The aircraft/airlines covered by the MoU were not based in Sierra Leone and the lAS personnel were based in neither Sierra Leone nor the country in which the airlines were based.  IAS did not appear to have any enforcement powers.  IAS assumed responsibility for routine inspections of the airlines concerned but the level of inspection activity was not specified.  The MoU gave lAS a contractual relationship with the airlines concerned.  The MoU did not appear to adequately address the supervision of flight operations. (85) The authorities of Sierra Leone with responsibility for regulatory oversight of the following air carriers have shown a lack of ability to carry out adequate safety oversight on these carriers: Aerolift Co. Ltd, Afrik Air Links, Air Leone Ltd, Air Rum Ltd, Air Salone Ltd, Air Universal Ltd, Destiny Air Services Ltd, First Line Air (SL) Ltd, Heavylift Cargo, Paramount Airlines Ltd, Star Air Ltd, Teebah Airways, West Coast Airways Ltd. (86) Therefore, on the basis of the common criteria, it is assessed that all air carriers certified in Sierra Leone should be subject to an operating ban and included in Annex A. (87) There is verified evidence of serious safety deficiencies on the part of Jet Africa, an air carrier certified in Swaziland. These deficiencies have been identified by the Netherlands during a ramp inspection performed under the SAFA programme (27). (88) Jet Africa did not respond adequately and timely to an enquiry by the civil aviation authority of the Netherlands regarding the safety aspect of its operation showing a lack of transparency or communication as demonstrated by the absence of reply to the correspondence sent by this Member State. (89) There is no evidence of a corrective action plan presented by Jet Africa to correct the serious safety deficiencies in response to the Netherlands request. (90) The authorities with responsibility for regulatory oversight of Swaziland have shown an insufficient ability to implement and enforce the relevant safety standards, in particular as demonstrated by a USOAP audit which took place in March 1999. The audit report (28) concluded that at the time of the audit, Swaziland was not capable of satisfactorily undertaking safety oversight related responsibilities in respect of its airlines and aircraft register. It also noted that it was not possible to determine the actual number of aircraft on the register as it was not properly maintained. Neither was it possible for the audit team to determine the actual number of personnel licences issued by Swaziland that were still valid, as records were not being maintained. A USOAP audit follow up mission has not taken place because Swaziland has not provided ICAO with information on the progress it has made in implementing the action plan to address the audit findings. (91) The authorities of Swaziland with responsibility for regulatory oversight of the following air carriers have shown a lack of ability to carry out adequate safety oversight on these carriers: Aero Africa (Pty) Ltd, African International Airways (Pty) Ltd, Airlink Swaziland Ltd, Northeast Airlines (Pty) Ltd, Scan Air Charter Ltd, Swazi Express Airways, Jet Africa. (92) Therefore, on the basis of the common criteria, it is assessed that all air carriers certified in Swaziland should be subject to an operating ban and included in Annex A. (93) Since it would not compromise safety, all air carriers mentioned above can be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (94) The Community list has to be updated regularly and as soon as it is required, in order to take into account the evolution of safety in relation to the air carriers concerned and on the basis of further evidence of remedial actions undertaken. (95) In light of the evidence provided by Tuninter and the authorities of Tunisia with responsibility for its regulatory oversight and further confirmation by Italy, it is considered that there is substantiated evidence that the safety deficiencies observed during two on-site inspections by the Italian authorities have been corrected by this carrier. (96) On the basis of the information provided by Germany, it is considered that there is no longer substantiated evidence of a lack of ability or willingness of the authorities of Tajikistan with responsibility for regulatory oversight of air carriers certified in this State. (97) On the basis of the information provided to Belgium showing that the deficiencies which led to a national ban on I.C.T.T.P.W. and South Airlines have been fully remedied, it is considered that there is no substantiated evidence of persisting serious safety deficiencies on the part of these air carriers. (98) On the basis of the information provided by Germany showing that the specific aircraft which led to the imposition of a operational restriction on Atlant Soyuz is no more part of its fleet, it is considered that there is no substantiated evidence of persisting serious safety deficiencies on the part of this air carrier. (99) On the basis of the information available at this stage, it is considered that there is no substantiated evidence of non-corrected serious safety deficiencies on the part of Air Mauritanie. Nevertheless, the ability of the authorities of Mauritania with responsibility for regulatory oversight of this air carrier needs to be further assessed. To this end, an evaluation of the authorities of Mauritania with responsibility for regulatory oversight of this air carrier and the undertakings under its responsibility should be conducted within 2 months by the Commission with the assistance of the authorities of any interested Member States. (100) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of the basic Regulation. Article 2 Operating bans 1. The air carriers listed in Annex A are subject to a ban within the Community for all their operations. 2. The air carriers listed in Annex B are subject to operational restrictions within the Community. The operational restrictions consist of a prohibition on the use of the specific aircraft or specific aircraft types mentioned in Annex B. Article 3 Enforcement Member States shall inform the Commission of any measures taken under Articles 3(1) of the basic Regulation to enforce, within their territory, the operating bans included in the Community list in respect of the air carriers that are the subject of those bans. Article 4 Entry into force This Regulation shall enter into force on the first day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2006. For the Commission Jacques BARROT Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) Established by Article 12 of Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (3) LBA-D-2005-0003 LBA-D-2005-0004 LBA-D-2005-0004 (4) DGAC/F 2000-210 No ref. for another SAFA inspection performed by Germany. (5) DGAC/F-2000-895 (6) LBA-D-2004-269 LBA-D-2004-341 LBA-D-2004-374 LBA-D-2004-597 (7) ENAC-IT-2005-237 (8) LFV-S-2004-2004-52 CAA-NL-2005-47 (9) DGAC/F-2005-1222 (10) ENAC-IT-2005-170 ENAC-IT-2005-370 (11) Factual Aviation Report, USA-National Transportation Safety Board, 2 March 2005, (NTSB ID: DCA05RA033). (12) CAA-UK-2005-40 CAA-UK-2005-41 CAA-UK-2005-42 CAA-UK-2005-46 CAA-UK-2005-47 CAA-UK-2005-48 CAA-NL-2005-49 CAA-NL-2005-51 CAA-NL-2005-54 CAA-NL-2005-55 CAA-NL-2005-56 (13) CAA-NL-2005-119 CAA-NL-2005-122 CAA-NL-2005-128 CAA-NL-2005-171 CAA-NL-2005-176 CAA-NL-2005-177 CAA-NL-2005-191 CAA-NL-2005-195 CAA-NL-2005-196 (14) CAA-NL-2005-230 CAA-NL-2005-234 CAA-NL-2005-235 (15) BCAA-2005-36 (16) SAFA ramp inspection performed by the Authorities of Belgium on March 11, 2006 in Brussels. (17) Correspondence between the UK Department of Transport and DGCA-Equatorial Guinea on the Aircraft Register of Equatorial Guinea (27 March 2002). (18) ICAO-USOAP Summary Report  Audit of the Directorate of Civil Aviation of the Republic of Equatorial Guinea (Malabo, 14-18 May 2001). (19) ICAO Council working paper C-WP/12471. (20) Correspondence between the UK Department of Transport and ECAC on the Issue of Aircraft Documentation by Non-Approved Companies (6 August 2003). (21) DGAC/F-2004 Nos 315, 316 (22) UK-CAA Regulation Group  Aircraft Survey Report, 5 March 1996 (Office code: 223). (23) Correspondence between the Transport Ministry of Liberia and UK DGCA on the inability, due to the Liberian Civil conflict, to maintain regulatory control over Liberian registered aircraft, 28 August 1996. (24) LFV-S-04-0037 (25) CAA-UK-2003-103 CAA-UK-2003-111 CAA-UK-2003-136 CAA-UK-2003-198 CAA-MA-2003-4 LFV-S-2004-37 (26) Memorandum of Understanding between DCA Sierra Leone and FAST International Aviation Surveyors on the inspection, surveillance and provision of regulatory services to extra-regional air operators (IAS/SL DCA MOA 201101). (27) CAA/NL-2004-98 (28) ICAO-USOAP Summary Report  Audit of the Directorate of Civil Aviation of Swaziland, (Mbabane, 9-12 March 1999). ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator Air Koryo Unknown KOR Democratic People Republic of Korea (DPRK) Air Service Comores Unknown Unknown Comores Ariana Afghan Airlines (2) 009 AFG Afghanistan BGB Air AK-0194-04 Unknown Kazakhstan GST Aero Air Company AK 0203-04 BMK Kazakhstan Phoenix Aviation 02 PHG Kyrghizstan Phuket Airlines 07/2544 VAP Thailand Reem Air 07 REK Kyrghizstan Silverback Cargo Freighters Unknown VRB Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including, Unknown Unknown Democratic Republic of Congo (RDC) Africa One 409/CAB/MIN/TC/017/2005 CFR Democratic Republic of Congo (RDC) AFRICAN COMPANY AIRLINES 409/CAB/MIN/TC/017/2005 Unknown Democratic Republic of Congo (RDC) AIGLE AVIATION Ministerial signature Unknown Democratic Republic of Congo (RDC) AIR BOYOMA Ministerial signature Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TC/010/2005 Unknown Democratic Republic of Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES s.p.r.l. 409/CAB/MIN/TC/007/2005 Unknown Democratic Republic of Congo (RDC) ATO  Air Transport Office Unknown Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TC/038/2005 BUL Democratic Republic of Congo (RDC) BUSINESS AVIATION s.p.r.l. 409/CAB/MIN/TC/012/2005 Unknown Democratic Republic of Congo (RDC) BUTEMBO AIRLINES Ministerial signature Unknown Democratic Republic of Congo (RDC) CAA  Compagnie Africaine dAviation 409/CAB/MIN/TC/016/2005 Unknown Democratic Republic of Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/032/2005 Unknown Democratic Republic of Congo (RDC) CENTRAL AIR EXPRESS 409/CAB/MIN/TC/011/2005 CAX Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TC/037/2005 Unknown Democratic Republic of Congo (RDC) CHC STELAVIA Ministerial signature Unknown Democratic Republic of Congo (RDC) COMAIR Ministerial signature Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION 409/CAB/MIN/TC/016/2005 Unknown Democratic Republic of Congo (RDC) C0-ZA AIRWAYS Ministerial signature Unknown Democratic Republic of Congo (RDC) DAS AIRLINES Unknown RKC Democratic Republic of Congo (RDC) DOREN AIRCARGO 409/CAB/MIN/TC/0168/2005 Unknown Democratic Republic of Congo (RDC) ENTERPRISE WORLD AIRWAYS 409/CAB/MIN/TC/031/2005 EWS Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TC/014/2005 Unknown Democratic Republic of Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/MNL/CM/014/2005 Unknown Democratic Republic of Congo (RDC) GALAXY CORPORATION 409/CAB/MIN/TC/0002/MNL/CM/014/2005 Unknown Democratic Republic of Congo (RDC) GR AVIATION 409/CAB/MIN/TC/0403/TW/TK/2005 Unknown Democratic Republic of Congo (RDC) GLOBAL AIRWAYS 409/CAB/MIN/TC/029/2005 BSP Democratic Republic of Congo (RDC) GOMA EXPRESS Ministerial signature Unknown Democratic Republic of Congo (RDC) GREAT LAKE BUSINESS COMPANY Ministerial signature Unknown Democratic Republic of Congo (RDC) I.T.A.B.  International Trans Air Business 409/CAB/MIN/TC/0022/2005 Unknown Democratic Republic of Congo (RDC) JETAIR  Jet Aero Services, s.p.r.l. Unknown Unknown Democratic Republic of Congo (RDC) KINSHASA AIRWAYS, s.p.r.l Unknown KNS Democratic Republic of Congo (RDC) KIVU AIR Ministerial signature Unknown Democratic Republic of Congo (RDC) LAC  Lignes AÃ ©riennes Congolaises Unknown LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TC/013/2005 Unknown Democratic Republic of Congo (RDC) Malila Airlift 409/CAB/MIN/TC/008/2005 Unknown Democratic Republic of Congo (RDC) MANGO MAT Ministerial signature Unknown Democratic Republic of Congo (RDC) RWABIKA BUSHI EXPRESS Unknown Unknown Democratic Republic of Congo (RDC) SAFARI LOGISTICS 409/CAB/MIN/TC/0760/V/KK//2005 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TC/034/2005 Unknown Democratic Republic of Congo (RDC) TEMBO AIR SERVICES 409/CAB/VC-MIN/TC/0405/2006 Unknown Democratic Republic of Congo (RDC) THOMS AIRWAYS 409/CAB/MIN/TC/0033/2005 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TC/020/2005 Unknown Democratic Republic of Congo (RDC) TRACEP Unknown Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TC/035/2005 Unknown Democratic Republic of Congo (RDC) TRANSPORTS AERIENNES CONGOLAIS (TRACO) 409/CAB/MIN/TC/034/2005 Unknown Democratic Republic of Congo (RDC) UHURU AIRLINES 409/CAB/MIN/TC/039/2005 Unknown Democratic Republic of Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 Unknown Democratic Republic of Congo (RDC) WALTAIR AVIATION 409/CAB/MIN/TC/036/2005 Unknown Democratic Republic of Congo (RDC) WIMBI DIRI AIRWAYS 409/CAB/MIN/TC/005/2005 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Unknown Unknown Equatorial Guinea Air Consul SA Unknown RCS Equatorial Guinea Avirex Guinee Equatoriale Unknown AXG Equatorial Guinea COAGE  Compagnie Aeree de Guinee Equatorial Unknown COG Equatorial Guinea Ecuato Guineana de Aviacion Unknown ECV Equatorial Guinea Ecuatorial Cargo Unknown EQC Equatorial Guinea GEASA  Guinea Ecuatorial Airlines SA Unknown GEA Equatorial Guinea GETRA  Guinea Ecuatorial de Transportes Aereos Unknown GET Equatorial Guinea Jetline Inc. Unknown JLE Equatorial Guinea KNG Transavia Cargo Unknown VCG Equatorial Guinea Prompt Air GE SA Unknown POM Equatorial Guinea UTAGE  Union de Transport Aereo de Guinea Ecuatorial Unknown UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia, including Unknown Unknown Liberia International Air Services Unknown IAX Liberia SATGUR AIR TRANSPORT, Corp. Unknown TGR Liberia WEASUA AIR TRANSPORT, Co. Ltd Unknown WTC Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Unknown Unknown Sierra Leone AEROLIFT, Co. Ltd Unknown LFT Sierra Leone AFRIK AIR LINKS Unknown AFK Sierra Leone AIR LEONE, Ltd Unknown RLL Sierra Leone AIR RUM, Ltd Unknown RUM Sierra Leone AIR SALONE, Ltd Unknown RNE Sierra Leone AIR UNIVERSAL, Ltd 00007 UVS Sierra Leone DESTINY AIR SERVICES, Ltd Unknown DTY Sierra Leone FIRST LINE AIR (SL), Ltd Unknown FIR Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone PARAMOUNT AIRLINES, Ltd Unknown PRR Sierra Leone STAR AIR, Ltd Unknown SIM Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone WEST COAST AIRWAYS Ltd Unknown WCA Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including Unknown Unknown Swaziland AFRICAN INTERNATIONAL AIRWAYS, (Pty) Ltd Unknown AIA Swaziland AIRLINK SWAZILAND, Ltd Unknown SZL Swaziland Jet Africa Unknown OSW Swaziland NORTHEAST AIRLINES, (Pty) Ltd Unknown NEY Swaziland SCAN AIR CHARTER, Ltd Unknown Unknown Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) The operating ban on Ariana Afghan Airlines applies to all aircraft operated by this air carrier except the following one: A310 registration number F-GYYY. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type Registration number(s) and, when available, construction serial number(s) State of registry Air Bangladesh 17 BGD Bangladesh B747-269B S2-ADT Bangladesh Buraq Air 002/01 BRQ Libya IL-76  UN-76007 (cons. No 0003426765)  5a-DNA (cons. No 0023439140)  5A-DMQ (cons. No 73479392)  UN-76008 (cons. No 0033448404) Lybia Buraq Air 002/01 BRQ Libya Let L-410 5A-DMT (cons. No 871928) Lybia HBA (2) 416/dac/tc/sec/087/2005 ALX Democratic Republic of Congo (RDC) All fleet with the exception of: L-101 All fleet with the exception of: 9Q-CHC (cons. No 193H-1206) Democratic Republic of Congo (RDC) (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Hewa Bora Airways is only allowed to use the specific aircraft mentioned for its current operations within the European Community.